DETAILED ACTION
Election/Restrictions
Claims 9 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2022. Applicant traverses on the ground that Applicant does not wish to be bound by the Requirement. The Requirement is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgavi (2014/0063086).

 	Regarding claims 1 and 11, Morgavi teaches a method of drop-on-demand printing on a plastic card and a card processing system that implements the method having a first surface and a second surface in a card processing system that includes a drop-on-demand card printing mechanism that is configured to perform drop-on-demand printing, the method comprising: 
 	in a first printing pass, applying at least one material (color ink) to the first surface of the plastic card ([0062]) in the card processing system using at least one drop-on-demand print head (fig. 1, item T1) of the drop-on-demand card printing mechanism; 
 	in a second printing pass that occurs after the first printing pass, applying at least one additional material ([0070]-[0071], varnish) to the first surface of the plastic card in the card processing system using at least one drop-on-demand print head (fig. 1, item Tq) of the drop-on-demand card printing mechanism, the at least one additional material being applied at least partially over the at least one material ([0074], [0069], note that the number of passes corresponds to a number of types of inks printed, and thus a first pass deposit color ink onto the card, and a second pass would deposit varnish on the color ink). 	Regarding claim 2, Morgavi teaches the method of claim 1, wherein the at least one material is radiation curable ([0062]); and after the first printing pass, discharging electromagnetic radiation from an electromagnetic radiation source (fig. 1, item 70) and directing at least a portion of the discharged electromagnetic radiation onto the at least one material applied to the first surface to at least partially cure the at least one material ([0065]). 	Regarding claim 3, Morgavi teaches the method of claim 1, wherein the at least one additional material is radiation curable ([0071]); and after the second printing pass, discharging electromagnetic radiation from an electromagnetic radiation source and directing at least a portion of the discharged electromagnetic radiation onto the at least one additional material applied to the first surface to at least partially cure the at least one additional material ([0065]). 	Regarding claim 4, Morgavi teaches the method of claim 1, after the first printing pass, mechanically transporting the plastic card at least partially upstream of the drop-on-demand card printing mechanism, and thereafter performing the second printing pass (see fig. 1, note that cards are transported from bin 10B to bin 10A for refeeding for a subsequent pass). 	Regarding claim 5, Morgavi teaches the method of claim 2, in the first printing pass, applying two or more radiation curable materials to the first surface of the plastic card using two or more drop-on-demand print heads of the drop-on-demand card printing mechanism ([0074, Note that two or more different colored inks can be printed in the same area of the card by different printheads T). 	Regarding claim 6, Morgavi teaches the method of claim 5, wherein the two or more radiation curable materials comprise two differently colored inks ([0074, Note that two or more different colored inks can be printed in the same area of the card by different printheads T). 	Regarding claim 7, Morgavi teaches the method of claim 5, wherein the two or more radiation curable materials comprise a colored ink and a non-ink material ([0074, Note that two or more different colored inks can be printed in the same area of the card by different printheads T. Note that if, in claim 1, both of the at least one material and the at least one additional material are defined as color inks deposited in different passes, in this claim the two or more radiation curable materials can be defined as any given color ink and varnish). 	Regarding claim 8, Morgavi teaches the method of claim 3, wherein the at least one additional material comprises a colored ink or a non-ink material ([0074, Note that two or more different colored inks can be printed in the same area of the card by different printheads T. Note that if, in claim 1, both of the at least one material and the at least one additional material are defined as color inks deposited in different passes, in this claim the two or more radiation curable materials can be defined as any given color ink and varnish). 	Regarding claim 10, Morgavi teaches the method of claim 1, between the first printing pass and the second printing pass, applying at least one material to a first surface or a second surface of at least one additional plastic card using at least one drop-on-demand print head of the drop-on-demand card printing mechanism (see fig. 1, Note that upper surfaces of several cards Cp-Cn are printed simultaneously).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853